Rugg, C. J.
A verdict was ordered for the defendant in this case on June 11, 1913. Time for filing exceptions was extended until and including the second Monday in January, 1914, which was January 12. On January 14, 1914, the plaintiff filed motion that the case be reported to the Supreme Judicial Court and March 13, 1915, it was ordered that the case stand for draft report to be submitted, which must be before June 1, 1915. Leland v. United Commercial Travelers of America, 233 Mass. 558. Barnard Manuf. Co. v. Eugen C. Andres Co. 234 Mass. 148. This time was extended by divers orders, the last extension expiring on February 15,1919. No draft report was presented and nothing further was done until February 12, 1920, when a petition was filed that the time for filing draft report be extended to April 1, 1920. A draft report appears to have been filed on June 11 or July 2, 1920, and signed and allowed by the judge on January 20, 1921. It is manifest that the delay between February 15, 1919, and the filing of the draft report on either June 11 or July 2, 1920, was in gross violation of Rule 55 (1915) of the Superior Court, which requires that, in a case reserved for report, a draft report be presented within twenty days or such time thereafter as the court may by special order allow. A delay of more than a year after the time allowed by the last special order rendered it beyond the jurisdiction of the presiding judge to report the case under R. L. c. 173, § 105, as amended by St. 1917, c. 345 (now G. L. c. 231, § 111). The case went to judgment automatically under R. L. c. 177, § 1, and Rule 57 (1915) of the Superior Court even though no actual entry to that effect was made by the clerk. Shawmut Commercial Paper Co. v. Cram, 212 Mass. 108, and cases collected at page 109. Boston Bar Association v. Casey, 227 Mass. 46, 51. Warner v. Pittsfield, 231 Mass. 138, 141.

Report dismissed.